By the CoueT,
Belknap, J.:
It is not shown that the document purporting to be a statement on appeal was filed with the clerk of the district *92court, or that a copy of it was served upon the opposite party, or that it was agreed to by the parties, or settled by the district judge. For these reasons respondent objects to its being considered a statement on appeal.
The statute regulating appeals at section 1388 (Comp. L.) provides: “A judgment or order in a civil action *' * * may be 'reviewed as prescribed by this title, and not otherwise.” Section 1393 provides: “When the party who has. the right to appeal wishes a statement of the case to be annexed. to the record of the judgment or order, he shall,» within twenty days after the entry of such judgment or order, prepare such statement, * * * and shall file the-same with the clerk, and serve a copy thereof upon the adverse party.” The statement must thereafter be presented to the judge for settlement.
' The subsequent section provides: “If the party shall: omit to make a statement within the time limited he shall be deemed to have waived'his right thereto.” It is apparent that the pretended statement does-not comply with any of the statutory requirements, and that by the terms of section 1388 it can not properly be considered. (Corbett v. Job, 5 Nev. 201; Irwin v. Samson, 10 Id. 282.)
Disregarding it, our examination is limited to the judgment-roll, in' which no error appears or is assigned.
Judgment affirmed.